COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Weylin Alford v. The State of Texas

Appellate case number:    01-14-00822-CR

Trial court case number: 1404673

Trial court:              177th District Court of Harris County

Date motion filed:        September 14, 2015

Party filing motion:      Appellant

       Appellant Weylin Alford’s motion for rehearing is DENIED.

        Appellant’s petition for discretionary review, if any, must be filed with the Court of
Criminal Appeals within 30 days of the date of this order. See TEX. R. APP. P. 68.2(a). “The
Court of Criminal Appeals may extend the time to file a petition for discretionary review if a
party files a motion complying with Rule 10.5(b) no later than 15 days after the last day for filing
the petition.” TEX. R. APP. P. 68.2(c).


Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd


Date: October 8, 2015